IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TODD HYDE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0274

DANIEL B. FINCH and wife
MELISSA REGINA FINCH and
WASHINGTON COUNTY,

      Appellees.

_____________________________/

Opinion filed May 1, 2015.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Kerry Adkison of Kerry Adkison, P.A., Chipley, for Appellant.

H. Matthew Fuqua and Frank E. Bondurant of Bondurant & Fuqua, P.A.,
Marianna, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.